179 S.W.3d 903 (2005)
STATE of Missouri, Respondent,
v.
Joseph M. MURCHISON, Appellant.
No. ED 85682.
Missouri Court of Appeals, Eastern District, Division One.
December 27, 2005.
*904 Margaret M. Johnston, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., CLIFFORD H. AHRENS, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Joseph Murchison ("Defendant") appeals from the judgment entered following the verdicts of a jury, which convicted him of one count of forcible rape in violation of section 566.030 RSMo (2000), one count of forcible sodomy in violation of section 566.060, and one count of tampering with a victim in violation of section 575.270. The trial court sentenced Defendant to twenty years' imprisonment on each count, with each the sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).